Citation Nr: 0330244	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from June 1946 to September 
1949.  The veteran died in December 1999.  The appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decision by the Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

According to the certificate of death, the veteran died of a 
cerebral infract due to cerebrovascular accident.  

The veteran was service-connected for pulmonary tuberculosis 
in September 1949.  Prior to his death, the veteran's 
pulmonary tuberculosis had been rated as 50 percent disabling 
since August 1985.  

The appellant contends that her husband had been under 
treatment for his pulmonary tuberculosis at several hospitals 
prior to his death and that he was coughing and spitting 
blood prior to his death.  The records show that the veteran 
was hospitalized at Vicente Sotto Memorial Medical Center in 
September 1999 for bilateral lunar infarct, ischemic brain 
infarct left posterior and parietal lobes with residual left 
hemiparesis and aphasia, and moderate cerebellar brain 
atrophy.  There was no specific treatment for pulmonary 
tuberculosis.  In August 2000, Conrado B. Abiera, III, M.D., 
verified that the veteran had been treated at the Hilongos 
District Hospital, for complaints of a dry and non-productive 
cough, body weakness, and immobility.  It was noted that the 
veteran had pulmonary tuberculosis, minimal, on x-ray, and 
had been a stroke victim since 1984.  When the veteran was 
transported back to this hospital in December 1999, he was 
dead on arrival.  

Pursuant to the Veterans Claims Assistance Act (VCAA), the RO 
should contact the appellant and determine where the veteran 
was treated for his pulmonary tuberculosis other than the 
Hilongos District Hospital prior to his death.  Those records 
should be obtained.

The RO should continue to take the appropriate actions to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The appellant is hereby informed that 
if there is evidence supporting the issue on appeal, she must 
submit that evidence to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
VA.  If there is evidence disclosing a 
relationship between death and a service-
connected disability, that evidence must 
be submitted.

2.  VCAA should be followed.  

3.  The RO should contact the appellant 
and determine where the veteran was 
treated for his pulmonary tuberculosis 
other than the Hilongos District Hospital 
prior to his death.  Those records should 
be obtained.

If upon completion of the requested actions, the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

